DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 10/25/2019.  Currently claims 1-20 are pending and claims 1, 11, and 17 are independent. 
	
	
	Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/25/2019 and 3/29/2021 appear to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10) are directed to a statutory category, namely a system/machine.  Claim 11 and its dependent claims (claims 12-16) are directed to a statutory category, namely a method.  Claim 17 and its dependent claims (claims 18-20) are directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 11, and 17, which are substantially similar claims to one another, are directed to the abstract idea of “Mental processes”, or more particularly, “Concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (See MPEP 2106).”  In this application that refers to using a computer system to evaluate and analyze the availability/status of equipment of a jobsite.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a fleet manager or operations foreman might perform on a large construction/industrial site.  The abstract elements of claims 1, 11, and 17, recite in part “Receive signal…Identify machine…Receive signal…Display 
Step 2A (Prong 2):  Independent claims 1, 11, and 17, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Controller…processors…Mobile device…Mobile device processors…Computer-readable storage medium…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).     
  Additionally, dependent claims 2-10, 12-16, and 18-20 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 17, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Controller…processors…Mobile device…Mobile device processors…Computer-
Additionally, dependent claims 2-10, 12-16, and 18-20 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komane (WO 2018232424) in view of Hatfield et al. (USPGPUB 2017/0147958) further in view of Oar et al. (USPGPUB 2017/0076504).
Regarding claims 1, 11, and 17, Komane discloses a worksite management system (Komane ¶ABS - The invention relates to a system (200) for verifying a status of an equipment) comprising: a worksite controller comprising one or more worksite controller processors (Komane Fig. 2) configured to: receive a signal indicative of a task to be performed by a machine at a worksite; identify a machine for performing the task; and generate a signal indicative of the machine (Komane P. 9 - The status enquiry receiver module 206 receives (at block 402) an equipment status request message in order to determine the status of the equipment 102. This can be done by a company that just hired or rented the equipment 102 from a third party. Therefore, prior to using the equipment 102, the company can verify its status so as to be certain that the company will not be using a stolen, written off or broken equipment wherein the use thereof may pose a huge risk to the company).
Komane lacks a mobile device comprising one or more mobile device processors configured to: receive the signal indicative of the machine and display a prompt for a person at the worksite to validate availability of the machine to perform the task. 
Hatfield, from the same field of endeavor, teaches a mobile device comprising one or more mobile device processors configured to: receive the signal indicative of the machine (Hatfield ¶49 - The data received via the operator interface module 22 may include information collected from a mobile device (e.g., smart phone, tablet, wearable device)) and display a prompt for a person at the worksite to validate availability of the machine to perform the task (Hatfield ¶31 - The data transmitted to the central station 18 may include operator data, machine identification data, performance data, worksite data, site condition data, diagnostic data, and other data, which may be automatically monitored from onboard the hauling machine 16 and/or manually observed and input by machine operators – Hatfield ¶63 -  As illustrated in FIG. 7, operations data 408 may be received via a user device configured with a user interface. For example, a user may provide information about a condition {i.e. availability} or incident).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the construction equipment verification methodology/system of Komane by including the worksite operation techniques of Hatfield because Hatfield discloses “The platform and the common data structure facilitates data capture for reconstruction of worksite events as a catalyst for continuous improvement (Hatfield ¶21)”.   Additionally, Komane further details that “the 
Komane further lacks on the device display an image representative of the machine.
Oar, from the same field of endeavor, teaches on the device display an image representative of the machine (Oar ¶36 - In general, the present disclosure relates to a network asset identification, location, and management system that can be used to identify assets to a technician user, and provide direction as to their interconnection, location, and maintenance. In certain embodiments, the present disclosure describes an application operating on a mobile device having a camera and a display, and can capture image information (e.g. video information), and overlay an identification of a particular asset of interest on that video data when displayed on the display. For example, if the asset of interest is a network asset, the overlay information could be used to identify to the technician a correct network asset (e.g., a network jack or other connectivity element, panel, or portion of a panel, network switch, subrack, network blade or rack) to be serviced).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the construction equipment verification methodology/system of Komane by including the asset management techniques of Oar because Oar discloses “the methods discussed herein provide for 
Regarding claims 2, 12, and 18, Komane in view of Hatfield further in view of Oar discloses a worksite management system (Komane ¶ABS - The invention relates to a system (200) for verifying a status of an equipment) comprising: a worksite controller comprising one or more worksite controller processors (Komane Fig. 2) configured to: receive a signal indicative of a task to be performed by a machine at a worksite; identify a machine for performing the task; and generate a signal indicative of the machine (Komane P. 9 - The status enquiry receiver module 206 receives (at block 402) an equipment status request message in order to determine the status of the equipment 102. This can be done by a company that just hired or rented the equipment 102 from a third party. Therefore, prior to using the equipment 102, the company can verify its status so as to be certain that the company will not be using a stolen, written off or broken equipment wherein the use thereof may pose a huge risk to the company).
Hatfield further teaches the prompt comprises a machine status prompt configured to facilitate validation that the machine is not currently in use (Hatfield ¶31 - The data transmitted to the central station 18 may include operator data, machine identification data, performance data, worksite data, site condition data, diagnostic data, and other data - Hatfield ¶33 -  Performance data may include current and historic data associated with operation of any machine at the worksite 10. Performance data may include, for example, payload information, efficiency information, productivity information, fuel economy information, speed information, traffic information, weather information, road and/or surface condition information, maneuvering information (e.g., braking, steering, wheel slip, etc.), downtime and repair {i.e. not in use} or maintenance information, etc).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the construction equipment verification methodology/system of Komane by including the worksite operation techniques of Hatfield because Hatfield discloses “The platform and the common data structure facilitates data capture for reconstruction of worksite events as a catalyst for continuous improvement (Hatfield ¶21)”.   Additionally, Komane further details that “the invention as exemplified is advantageous in that it provides an efficient and effective system 200 and a method 400 for verifying status of an equipment (Komane P. 14)” so it would be obvious to consider including the additional worksite operation techniques that Hatfield discloses because they will increase the efficiency of the system disclosed in Komane.
Regarding claims 3, 13, and 19, Komane in view of Hatfield further in view of Oar discloses a worksite management system (Komane ¶ABS - The invention relates to a system (200) for verifying a status of an equipment) comprising: a worksite controller comprising one or more worksite controller processors (Komane Fig. 2) configured to: receive a signal indicative of a task to be performed by a machine at a worksite; identify The status enquiry receiver module 206 receives (at block 402) an equipment status request message in order to determine the status of the equipment 102. This can be done by a company that just hired or rented the equipment 102 from a third party. Therefore, prior to using the equipment 102, the company can verify its status so as to be certain that the company will not be using a stolen, written off or broken equipment wherein the use thereof may pose a huge risk to the company).
Hatfield further teaches the prompt comprises a worksite condition prompt configured to facilitate validation that no obstructions preventing operation of the machine are present at the worksite (Hatfield ¶31 - The data transmitted to the central station 18 may include operator data, machine identification data, performance data, worksite data, site condition data, diagnostic data, and other data - Hatfield ¶74 - Other data 416 may include updated road information, such as real-time data on a road condition (e.g., an indication that a road is muddy, has suffered new damage, or is blocked).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the construction equipment verification methodology/system of Komane by including the worksite operation techniques of Hatfield because Hatfield discloses “The platform and the common data structure facilitates data capture for reconstruction of worksite events as a catalyst for continuous improvement (Hatfield ¶21)”.   Additionally, Komane further details that “the invention as exemplified is advantageous in that it provides an efficient and effective system 200 and a method 400 for verifying status of an equipment (Komane P. 14)” so 
Regarding claims 4, 14, and 20, Komane in view of Hatfield further in view of Oar discloses the prompt comprises a machine condition prompt configured to facilitate validation that the machine is in a condition suitable for performing the task (Komane P. 2 - whenever an equipment is delivered on site, a Health and Safety Officer have to conduct an inspection of the equipment with regard to the roadworthiness and general condition of the equipment).  
Regarding claims 5 and 15, Komane in view of Hatfield further in view of Oar discloses the machine condition prompt comprises a checklist configured to prompt the person to inspect a plurality of machine condition parameters associated with a state of readiness of a plurality of parts of the machine (Komane P. 2 - whenever an equipment is delivered on site, a Health and Safety Officer have to conduct an inspection of the equipment with regard to the roadworthiness and general condition of the equipment. The inspection includes checking whether or not the tyres are worn out, whether or not the hooter is working, whether or not there are visible oil leaks, whether or not there is structural damages to the equipment etc. The Officer does this by going through a checklist which forms part of the officer's health and safety file. The equipment registration information is kept on the health and safety file, for compliance purposes).
Regarding claims 6 and 16, Komane in view of Hatfield further in view of Oar discloses a worksite management system (Komane ¶ABS - The invention relates to a system (200) for verifying a status of an equipment) comprising: a worksite controller The status enquiry receiver module 206 receives (at block 402) an equipment status request message in order to determine the status of the equipment 102. This can be done by a company that just hired or rented the equipment 102 from a third party. Therefore, prior to using the equipment 102, the company can verify its status so as to be certain that the company will not be using a stolen, written off or broken equipment wherein the use thereof may pose a huge risk to the company).
Oar further teaches the machine condition prompt comprises an imager prompt configured to prompt the person to generate a plurality of images of one or more of a plurality of parts of the machine or portions of an environment in which the machine sits (Oar ¶77 - As illustrated in both FIGS. 9-10, it is noted that once overlay information is provided to a mobile device, the mobile device may obtain additional image data (e.g., due to capture of video data, or a subsequent image). In such an event, the user of the mobile device may have changed the location of the mobile device, such as by switching its focus, moving the device closer to or further from the assets to be identified, or other movements. In such instances, the present application provides for continual (or periodic) updating of overlay data as image data is received from the mobile device. As seen in FIG. 9, that method could restart with a subsequent image capture (step 902) after displaying image and overlay data (step 908). In FIG. 10, additional image data could be received and processed (step 1002 et seq.) following providing overlay data from the server (step 1012). This can include, for example, retargeting on a different network asset, or retargeting on the same network asset in an image having a different focus (e.g., with one or both of the asset or identifiers moving within the image)).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the construction equipment verification methodology/system of Komane by including the asset management techniques of Oar because Oar discloses “the methods discussed herein provide for improved reliability of network asset operation due to a reduced probability of incorrect maintenance or configuration being performed (Oar ¶93)”.   Additionally, Komane further details that “the invention as exemplified is advantageous in that it provides an efficient and effective system 200 and a method 400 for verifying status of an equipment (Komane P. 14)” so it would be obvious to consider including the additional asset management techniques that Oar discloses because they will improve the reliability of the system disclosed in Komane.
Regarding claim 7, Komane in view of Hatfield further in view of Oar discloses a worksite management system (Komane ¶ABS - The invention relates to a system (200) for verifying a status of an equipment) comprising: a worksite controller comprising one or more worksite controller processors (Komane Fig. 2) configured to: receive a signal indicative of a task to be performed by a machine at a worksite; identify a machine for performing the task; and generate a signal indicative of the machine (Komane P. 9 - The status enquiry receiver module 206 receives (at block 402) an equipment status request message in order to determine the status of the equipment 102. This can be done by a company that just hired or rented the equipment 102 from a third party. Therefore, prior to using the equipment 102, the company can verify its status so as to be certain that the company will not be using a stolen, written off or broken equipment wherein the use thereof may pose a huge risk to the company).
Oar further teaches facilitate selection of a response to a prompt indicative of one of validation of the availability of the machine to perform the task or denial of the availability of the machine to perform the task; and cause an availability signal indicative of the one of the validation or the denial of the availability of the machine to perform the task to be communicated to the worksite controller (Oar ¶92 - As the wearer 1103 is performing the work instructions displayed, optionally the wearable display device can also be used to capture images and/or video of the technician's work and transmitting that back to the server, e.g., for storage in the technician action logs 210 of the network asset tracking engine and database 108 (steps 1712, 1714) for validation purposes).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the construction equipment verification methodology/system of Komane by including the asset management techniques of Oar because Oar discloses “the methods discussed herein provide for improved reliability of network asset operation due to a reduced probability of incorrect maintenance or configuration being performed (Oar ¶93)”.   Additionally, Komane further details that “the invention as exemplified is advantageous in that it provides an efficient and effective system 200 and a method 400 for verifying status of an equipment (Komane P. 14)” so it would be obvious to consider including the additional asset management techniques that Oar discloses because they will improve the reliability of the system disclosed in Komane.
Regarding claim 8, Komane in view of Hatfield further in view of Oar discloses the one or more worksite controller processors are further configured to receive the availability signal and display an availability image indicative of the one of the validation or the denial of the availability of the machine to perform the task (Komane CLM 12 - authentication module operable to determine whether or not the stakeholder identifier matches with at least one of the stakeholder identifiers stored on a stakeholder database; if the answer is affirmative, a status record module records the equipment information along with an associated status indicator onto the equipment database).
Regarding claim 9, Komane in view of Hatfield further in view of Oar discloses at least one of the one or more worksite controller processors or the one or more mobile device processors is configured to generate a signal indicative of a cause of the denial of the availability of the machine to perform the task (Komane P. 8 - The equipment verification system 200 enables users to be able to verify status of an equipment, as and when required. Verifying the status of equipment is crucial in that if the status indicator is "STOLEN" {i.e. cause of unavailability} the user will know such status and will then elect not to use or rent out the equipment).
Regarding claim 10, Komane in view of Hatfield further in view of Oar discloses a worksite management system (Komane ¶ABS - The invention relates to a system (200) for verifying a status of an equipment) comprising: a worksite controller comprising one or more worksite controller processors (Komane Fig. 2) configured to: receive a signal indicative of a task to be performed by a machine at a worksite; identify a machine for performing the task; and generate a signal indicative of the machine (Komane P. 9 - The status enquiry receiver module 206 receives (at block 402) an equipment status request message in order to determine the status of the equipment 102. This can be done by a company that just hired or rented the equipment 102 from a third party. Therefore, prior to using the equipment 102, the company can verify its status so as to be certain that the company will not be using a stolen, written off or broken equipment wherein the use thereof may pose a huge risk to the company).
Oar further teaches at least one of the one or more worksite controller processors or the one or more mobile device processors is configured to generate a maintenance order indicative that the machine should be scheduled for service (Oar ¶75 - An action to be taken is determined (step 1008) for example based on pre-programmed indication of necessary service to be performed on a particular network asset, or based on user definition of a new work order that is to be created associated with the asset, as received from the mobile device 102).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the construction equipment verification methodology/system of Komane by including the asset management techniques of Oar because Oar discloses “the methods discussed herein provide for improved reliability of network asset operation due to a reduced probability of incorrect maintenance or configuration being performed (Oar ¶93)”.   Additionally, Komane further details that “the invention as exemplified is advantageous in that it provides an efficient and effective system 200 and a method 400 for verifying status of an equipment (Komane P. 14)” so it would be obvious to consider including the additional asset management techniques that Oar discloses because they will improve the reliability of the system disclosed in Komane.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kean DE 102018218155
Kobres EP 2447905

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624